Title: To Thomas Jefferson from Willink, Van Staphorst & Hubbard, 10 August 1793
From: Willink, Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir
Amsterdam 10 August 1793.

The extreme uncertainty of the effects the present War in Europe may have upon the tranquillity and prosperity of this Country, and the fears We entertain on the subject, induce us to wish to become Citizens of the United States, so as at all events, to secure to ourselves under your Government, the invaluable priviledges of true Liberty and protection of property: And We are the more eager to obtain our Naturalisation from Congress, to open the field to the settlement in your Country, of some of our Children or successors, who We flatter ourselves, will be disposed to second our views in this respect, for the promotion of their happiness.
Not doubting, but that the enlightened patriotic Congress of the United States, will chearfully grant our request, which will acquire for members of the community, persons of our means and who are already deeply interested in the general Welfare of America, We have authorized M. Samuel Sterett of Philadelphia, to apply in our names by petition or in any other proper manner for the naturalisation or Right of
Citizenship in the United States, of,
Wilhem Willink
Jan Willink
Nicolaas van Staphorst
Jacob van Staphorst
and Nicolaas Hubbard,
and should it be possible for their Descendants also.
We take the liberty to inclose this letter under his cover, desiring him to deliver it unto You Sir, and to ask your advice about the measures he  had best pursue: In furnishing him which, You will infinitely oblige us, and if you will add thereunto Your efficacious recommendation, where such may be needful and effectual, We shall consider your aid in procuring us this our favorite object, as a strong proof of the approbation of our services for the United States during a long space of years, and hold it a truly pleasing because an honorable Reward for them. We are respectfully Sir! Your most obedient humble Servants

Wilhem & Jan WillinkN & J. Van Staphorst & Hubbard

